Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Kenneth Cool on 7/14/2021.

The application has been amended as follows: 

23. (Currently amended): An apparatus of an evolved NodeB (eNB) comprising baseband circuitry including one or more processors to: 
configure, via a MeasGapConfig information element (IE) of a radio resource control (RRC) Connection Reconfiguration message, a first measurement gap and a second measurement gap for intra-frequency measurement in a communication channel between at least two of a plurality of transmission points (TPs) of a communication network and a user equipment (UE), wherein the MeasGapConfig IE indicates a gap offset parameter (gapOffset) comprising a gap pattern identifier (ID) and a measurement gap repetition period (MGRP), and wherein [[a]] the first measurement the second measurement gap of a second length is assigned to a second group of asynchronous transmission points, and the first length is different than the second length, wherein the first measurement gap is of sufficient duration to accommodate both synchronous and asynchronous transmission points (TPs) for [[a]] the UE to perform downlink (Rx) measurements from the plurality of TPs in a single first measurement gap, wherein a number of sub-gaps, N, is configured by higher layer signaling through a MeasGapConfig-Rxx information element; and 
generate an instruction to cease transmission and reception by the eNB for a predetermined period of time during the first measurement gap and the second measurement gap.  


Claim 27 (Canceled)

28. (Currently amended): The apparatus of an eNB of claim [[27]] 23, wherein the number, N, of sub-gaps are spread equally in time through the first measurement gap.

29. (Currently amended): The apparatus of an eNB of claim [[27]] 23, wherein the sub-gaps are related to a specific transmit beam.  

 23, further comprising circuitry to transmit the first measurement gap and the second measurement gap to the plurality of transmission points (TPs).

31. (Currently amended): The apparatus of an eNB of claim 30, wherein the eNB transmits the first measurement gap and the second measurement gap to the plurality of transmission points (TPs) using higher layer radio resource control (RRC) signaling.

32. (Currently amended): The apparatus of an eNB of claim [[1]] 23, further comprising transmit circuitry to transmit a plurality of transmit beams, wherein each transmit beam is associated with a beam reference signal identifier (BRS-ID).


34. (Currently amended): A non-transitory machine-readable medium comprising instructions which, when executed by a processor of an evolved NodeB (eNB) in a communication network comprising a plurality of transmission points (TPs), configure the processor to: 
configure, via a MeasGapConfig information element (IE) of a radio resource control (RRC) Connection Reconfiguration message, a first measurement gap and a second measurement gap for intra-frequency measurement in a communication channel between at least two of a plurality of transmission points (TPs) of a the first measurement gap of a first length is assigned to a first group of asynchronous transmission points and [[a]] the second measurement gap of a second length is assigned to a second group of asynchronous transmission points, and the first length is different than the second length, wherein the first measurement gap is of sufficient duration to accommodate both synchronous and asynchronous transmission points (TPs) for [[a]] the UE to perform downlink (Rx) measurements from the plurality of TPs in a single first measurement gap, wherein the number of sub-gaps, N, is configured by higher layer signaling through the MeasGapConfig-Rxx information element; and 
generate an instruction to cease transmission and reception by the eNB for a predetermined period of time during the first measurement gap and the second measurement gap.


Claim 38 (Canceled)

39. (Currently amended): The non-transitory machine-readable medium of claims [[38]] 34, wherein the number, N, of sub-gaps are spread equally in time through the first measurement gap.

 34, wherein the sub-gaps are related to a specific transmit beam.

41. (Currently amended): The non-transitory machine-readable medium of claim 34, wherein the instructions configure the processor to transmit the first measurement gap and the second measurement gap to the plurality of transmission points (TPs).

42. (Currently amended): The non-transitory machine-readable medium of claim 41, wherein the instructions configure the processor to configure the eNB to transmit the first measurement gap and the second measurement gap to the plurality of transmission points (TPs) using higher layer radio resource control (RRC) signaling.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is: “a first measurement gap and a second measurement gap for intra-frequency measurement in a communication channel between at least two of a plurality of transmission points (TPs)”, “the MeasGapConfig IE indicates a gap offset parameter (gapOffset) comprising a gap pattern identifier (ID) and a measurement gap repetition period (MGRP)”, “wherein the first measurement gap of a first length is assigned to a first group of asynchronous transmission points and the second measurement gap of a second length is assigned to 


The closest prior art to Lin et al. (Pub. No.: US 20120178465 A1) teaches in Para. 30-32, and in FIG. 3, the network controls a UE to perform measurement for intra/inter-frequency mobility, eNB302 configures measurement gap for UE301, GapOffset gp0 (0..39) corresponds to gap offset of Gap Pattern Id "0", with MGRP=40 ms.  Lin fails to teach “wherein the first measurement gap of a first length is assigned to a first group of asynchronous transmission points and the second measurement gap of a second length is assigned to a second group of asynchronous transmission points, and the first length is different than the second length”, and “wherein a number of sub-gaps, N, is configured by higher layer signaling”, among other limitations.  


The closest prior art to Takeda et al. (Pub. No.: US 20170295568 A1), teaches in Para. 86, 117, and in FIG. 6B, 6 subframe sections are provided in the master cell group and 7 subframe sections are provided in the secondary cell group as a measurement gap, and radio base station 10 has a plurality of transmission/reception antennas 101.  Takeda fails to teach “a first measurement gap and a second measurement gap for intra-frequency measurement in a communication channel between at least two of a plurality of transmission points (TPs)”, “the MeasGapConfig IE .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 23-25, 28-36 and 39-44 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
7-15-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477